Case 0:21-mj-00041-MLC Document 1 Filed 07/06/21 Page 1 of 10



                                                                      FILED




                                                                 10:56 am, 7/6/21
                                                           U.S. Magistrate Judge




                                                0:21-mj-41-MLC
Case 0:21-mj-00041-MLC Document 1 Filed 07/06/21 Page 2 of 10
Case 0:21-mj-00041-MLC Document 1 Filed 07/06/21 Page 3 of 10
Case 0:21-mj-00041-MLC Document 1 Filed 07/06/21 Page 4 of 10
Case 0:21-mj-00041-MLC Document 1 Filed 07/06/21 Page 5 of 10
Case 0:21-mj-00041-MLC Document 1 Filed 07/06/21 Page 6 of 10
Case 0:21-mj-00041-MLC Document 1 Filed 07/06/21 Page 7 of 10
Case 0:21-mj-00041-MLC Document 1 Filed 07/06/21 Page 8 of 10
Case 0:21-mj-00041-MLC Document 1 Filed 07/06/21 Page 9 of 10
Case 0:21-mj-00041-MLC Document 1 Filed 07/06/21 Page 10 of 10
